DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-24, 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho in view of McDevitt et al (US 2006/0257992).
Regarding claim 21, Cho et al teach a method of emulsion formation and modification, the method comprising: flowing an oil in an oil channel (Para. 0077; Fig. 5: 151) and a first aqueous fluid in an aqueous channel (Fig. 5: 341) , wherein the oil channel, the aqueous channel, and an emulsion channel intersect at a first intersection (Fig. 5: where 341 meets 151) ; forming an emulsion including the first aqueous fluid at the first intersection; flowing the emulsion in the emulsion channel to a second intersection; and modifying the emulsion at the second intersection, wherein modifying comprises generating droplets including a second aqueous fluid, wherein the modified emulsion comprises a first population of droplets including the first aqueous fluid and a second population of droplets including the second aqueous fluid, and wherein the first population and the second population have different compositions (Para. 0096-0097: droplets 332a, 332b, 332c with different compositions).
Cho is silent to the aqueous channel in which the first aqueous fluid flows has a cross-section and includes an air trap configured to prevent the first aqueous fluid from being inadvertently drawn through the aqueous channel by capillary action, and wherein in the air trap the cross-section of the aqueous channel abruptly increases in one or more dimensions.
McDevitt et al teach a bubble trap (Fig. 33A: 1000; Para. 0342) to release air from the fluid passing through to the analysis.  The cross-section of the channel abruptly increases in one or more dimensions (Fig. 33A).  It is advantageous to provide an air trap before the detection area to ensure the bubbles do not affect the detection of the sample.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the air trap of McDevitt to the device of Cho to provide the above advantage of ensuring the bubbles do not affect the detection of the sample.
Regarding claim 22, Cho/McDevitt teach thermally cycling the first and second populations of droplets. (Para. 0047, 0080)
Regarding claim 23, Cho/McDevitt teach amplifying a nucleic acid target in each population of droplets. (Para. 0047, 0080: PCR using nucleic acid amplification)
Regarding claim 24, Cho/McDevitt teach detecting fluorescence from the first and second populations of droplets. (Para. 0047, 0080)
Regarding claim 28, Cho/McDevitt teach oil includes a fluorocarbon oil. (Para. 0021: perfluorinated oil)

Claims 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho/McDevitt in view of Nobile et al (US 2005/0227264).
Regarding claim 25-26, Cho/McDevitt teaches the aqueous fluid is introduced, but is silent to placing the first aqueous fluid into a vessel; and removably connecting the vessel to the first intersection and driving the first aqueous fluid from the vessel to the first intersection.
Nobile et al teach a method of nucleic acid amplification with continuous flow emulsion where the aqueous PCR mix (Para. 0079) is introduced at multiple locations to the emulsion oil channel (Fig. 2).  The syringes 218 are connected to the injection/mixing tees 216 (Para. 0074, Fig 2: it is noted the "removably connecting" is read on the connection as it is capable of being removed by disconnecting the syringes from the tees) .  The driving is performed by the syringe pump 220 (Para. 0074; Fig. 2).   It is advantageous to provide the aqueous fluid to the PCR emulsion device to provide a controlled input to generate the droplets at desired rates.  
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the placing the first aqueous fluid into a vessel; and removably connecting the vessel to the first intersection and driving the first aqueous fluid from the vessel to the first intersection by using the syringe and syringe pumps connected to the injection tees of Nobile et al to provide the above advantage of providing a controlled input to generate the droplets at desired rates.
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho/McDevitt in view of Holtze et al ("Biocompatible surfactants for water-in-fluorocarbon emulsions" Lab Chip, 2008,8, 1632-1639).
Regarding claim 27, Cho/McDevitt teach the forming of droplets using aqueous solution in oil.  Cho/McDevitt is silent to each of the first and second aqueous fluids includes a surfactant.  
Holtze et al teach droplets formed by water in oil emulsions are stabilized by adding surfactants such as polyethyleneglycol during drop formation in microfluidic devices.  It is desirable to provide stability to droplets to allow high-throughput drop based experiments of biological molecules such as DNA (Fig. 1; Abstract).  
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the surfactant of Holtze et al to the aqueous fluids of Cho/McDevitt to provide the above advantage of providing stability to droplets to allow high-throughput drop based experiments of biological molecules such as DNA.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798